DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/22/2022 regarding claim 18 have been fully considered but they are not persuasive.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1  and claims bellow  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingg US 20190339393 A1.
Regarding claim 1 Lingg teaches 
1. (Currently Amended) A ranging template system comprising:
a ranging data interface(36) configured to receive a series of ranging data;(preprocessed sensor output 35)
a sampler configured to identify a subset of the series of ranging data(claim 1 first second and third distance);( part in claim 1 which is responsible for  selecting three distances for analysis )
a processor(implicit [0036]) configured to associate an object [0018] with the subset of ranging data claim 1 first second and third distance) and generate a scale invariant ranging template(claim 1 identifying distance one and three as corresponding to the object) based on the subset of ranging data(first, second  and third distance), wherein the scale invariant ranging template includes a sequence of distance measurements;(first distance and second distance) and
also teaches storing pertinent information [0078]
but does not explicitly teach
a database configured to store the scale invariant ranging template.

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lingg to store the template  in order to construct image of the object proximate to lidar for future analysis such as average distance calculation(claim 1).

Claim 1-4, 6  and claims bellow  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180148053 A1 in view of Griffin US 20110133914 A1.
Regarding claim 1 Lee teaches

1. A ranging template system comprising:[0014]
a ranging data interface configured to receive a series of ranging data;[0082]
a sampler configured to identify a subset of the series of ranging data;[0082]
a processor configured to associate an object with the subset of ranging data and generate a scale invariant ranging template based on the subset of ranging data;[0082](Sift feature) and
but does not explicitly teach
a database configured to store the scale invariant ranging template.
wherein the scale invariant ranging template includes a sequence of distance measurements
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lee to store the template  in order to postprocessing in future for comparison of the template to the image.[0082]
Although it is implicit that the wherein the scale invariant ranging template includes a sequence of distance measurements should include the distance a sequence of distance measurements as in order to identify the object one needs to do clustering of pixels/voxels in the depth image[0128] Examiner will bring another art to show how the clustering is done in the 3d images. 
Griffin teaches
wherein the scale invariant ranging template[0031](pixel cluster) includes a sequence of distance measurements[0031](center of pixel cluster obtained based on triangulation and therefore at least two distances are present.)
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lee with teaching by Griffin in order to identify the distance to the object (which is presented in image as a cluster of points).


Claim 18 and claims bellow  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180148053 A1.

18. A non-transitory computer-readable medium including instructions that when executed are operable to:
receive, by a processor, a series of ranging data;[0070]
identify, by the processor, a subset of ranging data of the series of ranging data;[0070](segmenting the image)
associate, by the processor, an object with the subset of ranging data;[0082]
determine, by the processor, a statistical quantity([0082](center pixel and endpoint from the first image)  or [0088](statistical value of the calculated disparities )[0110]) of the subset of the series of ranging data;[0073], [0082](neural network)
generate, by the processor, a statistical template ([0082]  velocity control apparatus determines the estimated pixel to be the end point of the second image) based on the subset of ranging data(second image) and the statistical quantity](center pixel corresponding  endpoint from the first image); and[0082]
but does not teach
store, by the processor, the statistical template.

it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lee to store the template  in order to postprocessing in future for comparison of the template to the image.[0082]


Claim 5, 9, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180148053 A1 in view of Yangming, A General Purpose Feature Extractor for Light Detection and Ranging Data, Sensors 2010, 10, 10356-10375; doi:10.3390/s101110356 .
Regarding claim 5, 9, 11, 13 (for the claim 9 including rejection of claim 1) Lee does not teach but Yangming teaches
5., 13 The system of claim 1, wherein the series of ranging data is a one-dimensional series of measurements of a distance, intensity, or an angle from a scan of a ranging scanner, and
wherein the scale invariant ranging template is a one-dimensional series of measurements of a distance or an angle.(page 10366, Sections 4.2.1, 4.2.2 )
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lee with teaching by Yangming in order to identify SIFT feature required for Lee. 


2., 10 The system of claim 1, wherein the ranging data interface is further configured to receive the series of ranging data from a light detection and ranging (lidar) device.[0014]

3, 11 The system of claim 1, wherein the object is a pole or a corner of a building. (fig. 5)


4. The system of claim 1, wherein the scale invariant ranging template is independent of a spatial data structure of a point cloud.([0082] SIFT data)


6. The system of claim 1, 
wherein the series of ranging data is a first series of ranging data, wherein the subset of ranging data is a first subset of the first series of ranging data, [0130]
wherein the object is a first object associated with the first subset of ranging data, wherein the scale invariant ranging template is a first scale invariant ranging template, [0130]
wherein the ranging data interface is further configured to receive a second series of ranging data, 
wherein the sampler is further configured to identify a second subset of the second series of ranging data; [0130]
wherein the processor is further configured to associate a second object with the second subset of ranging data and generate a second scale invariant ranging template based on the second subset of ranging data and the second object associated with the second subset of ranging data when the second object corresponds to the first object; and[0130]
wherein the database is further configured to update the stored scale invariant ranging template based on the second scale invariant ranging template. [0130](image is segmented and each segment is analyzed for different features)

12. The method of claim 9, further comprising:
sending, by the processor, the ranging template to a ranging data processor.[0082]

14. The method of claim 9, wherein the one-dimensional ranging template is applicable to a further series of ranging data different from the series of ranging data.[0082](from first image compared to second image)

15. The method of claim 9, wherein the series of ranging data is a first series of ranging data, wherein the subset of ranging data is a first subset of the first series of ranging data, wherein the object is a first object associated with the first subset of ranging data, wherein the scale invariant ranging template is a first scale invariant ranging template, and
wherein the method further comprises:
receiving, by the processor, a second series of ranging data;
identifying, by the processor, a second subset of ranging data of the second series of ranging data;
associating, by the processor, a second object with the second subset of ranging data;
generating, by the processor, a second one-dimensional ranging template based on the second subset of ranging data and the second object associated with the second subset of ranging data when the second object corresponds to the first object; and
updating, by the processor, the stored one-dimensional ranging template based on the second one-dimensional ranging template.([0082] the image is sectioned and different object and features are identified)

19. The computer-readable medium of claim 18, wherein the statistical quantity is a variance, a measure of fluctuation, a range, a mean, a median, a quantile, a maximum, or a minimum.

20. The computer-readable medium of claim 18, wherein the object is a road feature or an environmental feature. [0082]
Claim 5, 9, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee US 20180148053 A1 in view of Yangming, A General Purpose Feature Extractor for Light Detection and Ranging Data, Sensors 2010, 10, 10356-10375; doi:10.3390/s101110356 further in view of WANG	CN 103744086 A.
Regarding claims 7, 8, 16, 17 Lee teaches SIFT but does not teach 
7, 16. The method of claim 9, further comprising:
identifying, by the processor, a central ranging data point of the subset of ranging data, wherein the one-dimensional ranging template comprises the central ranging data point.

8, 17. The method of claim 16, wherein the one-dimensional ranging template is scaled by a central ranging point of the subset of ranging data.
Wang teaches
7, 16. The method of claim 9, further comprising:
identifying, by the processor, a central ranging data point of the subset of ranging data, wherein the one-dimensional ranging template comprises the central ranging data point.[0065, 0066]

8, 17. The method of claim 16, wherein the one-dimensional ranging template is scaled by a central ranging point of the subset of ranging data. [0065, 0066]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Lee with teaching by Wang in order to perform SIFT procedure. (Abstract)

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845. The examiner can normally be reached Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645